DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
PRIORITY
3.	Acknowledgment is made of applicant's claim of the instant application as a divisional from application 13/414201 filed on 3/7/12 now issued patent 10061374.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/28/18 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the first transaction time." There is insufficient antecedent basis for this limitation in the claim. The first transaction time appears to be defined after the term is addressed here. This renders the claim vague and indefinite. 
Claim 1 recites the limitation "the second transaction time." There is insufficient antecedent basis for this limitation in the claim. The first transaction time appears to be defined after the term is addressed here. This renders the claim vague and indefinite.
Claim 1 recites the limitation "the total transaction time." There is insufficient antecedent basis for this limitation in the claim. This renders the claim vague and indefinite.
Claim 1 recites “at least one hardware component simulator that is not a processing unit simulator.” It is unclear how a hardware component simulator would exclude a “processing unit simulator.” It seems as though any hardware component simulation would have an aspect of processing such as an I/O unit simulator processing simulated input and output, a bus unit simulator processing simulated data transmission, etc. The provision of “not a processing unit simulator” is undefined and the scope, metes, and bounds of the term are vague and indefinite. 
Claim 1 recites that the “second transaction time” is both calculated from the “total runtime” and the “first transaction time” as well as also separately calculated as “comprises” time spent utilizing at least one component having a scalable frequency. It is unclear if the “second transaction time” is overwritten by the second calculation or merges the timing information. If the intent is to merge the information the claim lacks sufficient explanation as to how this is performed. In addition the claim notes the distinction between the first and second times as ones referring to “at least one hardware component simulator that is not a processing unit simulator” and “time spent utilizing at least one component having a scalable frequency” but then incorporates both values in the “second transaction time.” It is unclear how the values would be determined separately and at the same time calculated together. This renders the claim vague and indefinite.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how is the “determining from the second transaction time, the first transaction time, and the total transaction time whether a frequency of the processing unit simulator is to be adjusted” determined? The claim merely lists three time values then concludes that a determination is made as to whether a simulator frequency is to be adjusted. The Examiner notes that the scope, metes, and bounds of this determination are absent from the claim. The Examiner also notes that the claim could possibly encompass always or never adjusting the simulator since no clear recitation of how the determination is made is recited. Therefore the claim is rendered vague and indefinite. 
Claim 2 recites “the transaction time” however previous to this recitation a transaction time, a total transaction time, and a first and second transaction time are recited. There is insufficient antecedent 
With respect to claims 6 and 7, the terms "low" in claim 6 and “high” in claim 7 are relative terms which renders the claim indefinite.  The terms "low" and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the claims vague and indefinite.
With respect to claim 8, the terms “high frequency” and “low frequency” are relative terms which renders the claim indefinite.  The terms “high frequency” and “low frequency” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the claim vague and indefinite.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how is “adjusting a simulated power level associated with a high frequency hardware component simulator based on the time the low frequency hardware component simulator spends processing the computer task” calculated? The claim merely lists adjusting a power level based on a time value from the “low frequency” simulator. The Examiner notes that the scope, metes, and bounds of this adjustment and determination are absent from the claim. The Examiner also notes that the claim could possibly encompass always or never adjusting the simulated power level since no clear recitation of how the determination is made is recited. Therefore the claim is rendered vague and indefinite. 
Claim 8 recites “wherein the at least one high frequency hardware component comprises a scalable frequency and the at least one low frequency hardware component comprises an input/output component” where both the “high frequency hardware component” and the “low frequency hardware component” lack antecedent basis. The claim initially defines high and low frequency hardware component simulators
Claim 18 recites “the at least one hardware component.” There is insufficient antecedent basis for this limitation in the claim since the claim previously recites a hardware component simulator and not a component which is a separate and distinct term. This renders the claim vague and indefinite.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how is the “adjusting a frequency of the processing unit simulator in response to a ratio of a transaction time” determined? The claim merely lists a ratio which can be defined in multiple ways, as compared to either high or low frequency tasks time values then concludes that a determination is made as to how much a simulator frequency is to be adjusted. The Examiner notes that the scope, metes, and bounds of this determination are absent from the claim. The Examiner also notes that the claim could possibly encompass always or never adjusting the simulator since no clear recitation of how the determination is made is recited. Therefore the claim is rendered vague and indefinite. 
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

6.	Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Bowen U.S. Patent Publication No. 2003/0028864.

Regarding Claim 18: The reference discloses A method, comprising: 
establishing a computer simulator configured to simulate a hardware environment, wherein the computer simulator is comprised of at least one processing unit simulator (“[0142] Handel-C allows one to use a high-level language to program FPGAs.  It makes it easy to implement complex algorithms by using a software-based language rather than a hardware architecture-based language.  One can use all the power of reconfigurable computing in FPGAs without needing to know the details of the FPGAs themselves.” “[4847] The Handel-C simulator….”) and at least one hardware component simulator, wherein the at least one hardware component comprises an input/output component; (“[4855]… Simulation of buses may be important when debugging the interface with the outside world.  In this case, one can use the Application Programmers Interface (API) to write a plugin which can be co-simulated.”)
running a first plurality of tasks on the computer simulator, wherein the first plurality of tasks include at least one low frequency task and at least one high frequency task, wherein each low frequency task corresponds to time spent performing input/output operations (This is seen in the bus simulation as per [4855]-[4868] which runs in a co-simulated fashion with the Handel-C simulation.) and each high frequency task corresponds to time spent utilizing a component having a scalable frequency; (The FPGA’s comprise scalable frequencies as per “[4441] Currently, the frequency of the internal clock may take one of the following values: Specification String Frequency  "F15"  15 Hz  "F490" 490 Hz  "F16K" 16 kHz  "F500K" 500  kHz  "F8M" 8 MHz”) and
adjusting a frequency of the processing unit simulator in response to a ratio of a transaction time for one of the at least one high frequency task or the at least one low frequency task to a total transaction time of the hardware environment, wherein the total transaction time represents how long the computer simulator takes to process the first plurality of tasks. (“[1864]… The data access and instruction fetch optimizations prevent the hardware simulator from seeing bus activity during bus-cycles it is not interested in. The hardware simulator is however still advanced in time.  The time optimizations effectively stop the hardware simulator seeing clock changes during bus-cycles it is not interested in, this enables the ISS to be run for many cycles at a time without context switching.” The ratio recited in the claim is seen in the different timings of the bus-cycles and the ISS cycles where the adjusting frequency is seen where the ISS proceeds “unhindered for a significant amount of time” and the adjusted frequency is represented by the stopping checks on the bus until the ISS completes its tasks then returns to the clock changes for the bus when it’s ready.)

Regarding Claim 20: The reference discloses The method of claim 18, comprising: 
running a second plurality of tasks in the hardware environment; and (“[0142] Handel-C allows one to use a high-level language to program FPGAs.  It makes it easy to implement complex algorithms by using a software-based language rather than a hardware architecture-based language.  One can use all the power of reconfigurable computing in FPGAs without needing to know the details of the FPGAs themselves.” “[4847] The Handel-C simulator….”)
adjusting the frequency of the processing unit simulator based on a ratio of high frequency transaction time or low frequency transaction time of the second plurality of tasks to the transaction time for one of the at least one high frequency task or the at least one low frequency task of the first plurality of tasks. (“[1864]… The data access and instruction fetch optimizations prevent the hardware simulator from seeing bus activity during bus-cycles it is not interested in. The hardware simulator is however still advanced in time.  The time optimizations effectively stop the hardware simulator seeing clock changes during bus-cycles it is not interested in, this enables the ISS to be run for many cycles at a time without context switching.” The ratio recited in the claim is seen in the different timings of the bus-cycles and the ISS cycles where the adjusting frequency is seen where the ISS proceeds “unhindered for a significant amount of time” and the adjusted frequency is represented by the stopping checks on the bus until the ISS completes its tasks then returns to the clock changes for the bus when it’s ready.)
Allowable Subject Matter
7.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as resolving all intervening issues such as the 112 rejections above. 
Claims 1-17 are allowable over the prior art of record pending resolving the intervening issues such as the 112 rejections above.
Due to the numerous outstanding 112 rejections, the reasons for allowance will be held in abeyance pending final recitation of the claims.
Conclusion
8. 	All Claims are rejected.		

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	i)	Kaiser U.S. Patent Publication No. 2011/0239007 which is directed to a similar process as the claims “Dynamic Voltage and Frequency Scaling” [0008] however the reference lacks the specific comparison and methodology to adjust the frequency as recited in the present applications claims.
	ii)	Silbermintz et al. U.S. Patent Publication No. 2009/0171646 which is also directed to a similar process as the claims “Dynamic Voltage and Frequency Scaling” [0008] however the reference lacks the specific comparison and methodology to adjust the frequency as recited in the present applications claims.
	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SAA



March 12, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128